Citation Nr: 1429035	
Decision Date: 06/26/14    Archive Date: 07/03/14

DOCKET NO.  08-03 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for a low back disability.
      
2.  Entitlement to service connection for a left foot disability. 

3.  Entitlement to an initial rating in excess of 10 percent for sinusitis.  

4.  Entitlement to an initial rating in excess of 10 percent for gastroesophageal reflux disease (GERD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel
INTRODUCTION

The Veteran served on active duty from July 1973 to July 1995.  


These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  In a December 2007 rating decision, the RO granted a higher initial rating of 10 percent rating for GERD; however, as the Veteran has not been awarded the highest possible evaluation, his claim remains in appellate status.  A.B. v. Brown, 6 Vet. App. 35 (1993).  

In October 2011, the Board remanded the issues on appeal for further development.  

The Board has reviewed the contents of the Veteran's Virtual VA e-folder and found that it contains additional medical evidence that was considered in the most recent supplemental statement of the case (SSOC).  Therefore, the Board's consideration of this evidence will not result in prejudice to the Veteran.  The Veteran's Veterans Benefits Management System (VBMS) e-folder does not include any documents.  

The issue of entitlement to service connection for allergic rhinitis has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this matter, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).

In his December 2011 statement, the Veteran also asserted that his heartburn was causing internal damage and alleged that an August 2008 esophagogastroduodenoscopy (EGD) revealed gastritis, duodenitis, probable Brunner gland hyperplasia, and permanent damage from Barrett's esophagus.  It is not clear whether the Veteran is seeking service connection for a digestive disorder, to include gastritis, duodenitis, Brunner gland hyperplasia, and/or Barrett's esophagus, to include as secondary to the service-connected GERD.  This matter is referred to the AOJ for clarification and any appropriate action.  


FINDINGS OF FACT

1.  The Veteran does not have a current low back disability.  

2.  A left foot disability was not incurred in or aggravated by active service.  

3.  The Veteran's sinusitis has been manifested by complaints of nasal drainage, nasal congestion, an itchy and runny nose, sneezing, itchy, red, and watery eyes, an occasional sore throat, sinus pain, and headaches; it has not been manifested by three or more incapacitating episodes per year necessitating prolonged antibiotic treatment (lasting 4 to 6 weeks), or more than six non-incapacitating episodes per year characterized by headaches, pain and purulent discharge or crusting.

4.  The Veteran's GERD has been manifested by complaints of heartburn, reflux, and regurgitation; it has not been manifested by persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for a low back disability are not met or approximated.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).

2.  The criteria for the establishment of service connection for a left foot disability are not met or approximated.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).

3.  The criteria for an initial rating in excess of 10 percent for sinusitis are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.97, Diagnostic Code 6513 (2013).

4.  The criteria for an initial rating in excess of 10 percent for GERD are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.114, Diagnostic Code 7346 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction).  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.


Duty to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).  The VCAA notice requirements apply to all elements of a claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Here, the Veteran filed a claim for service connection for a low back disability, a left foot disability, sinusitis, and a stomach condition in August 2006 and was provided with the relevant notice and information in a September 2006 letter.  The claims for higher initial ratings for the service-connected sinusitis and GERD (claimed as a stomach condition) are downstream issues, which were initiated by a notice of disagreement (NOD).  The United States Court of Appeals for Veterans Claims (Court) has held that, as in this case, once an NOD from a decision establishing service connection and assigning the rating and effective date has been filed the notice requirements of 38 U.S.C.A. §§ 5104 and 7105 control as to the further communications with the appellant, including as to what "evidence [is] necessary to establish a more favorable decision with respect to downstream elements...." Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  Hence, there is no duty to provide additional VCAA notice as regards the claims for higher initial ratings.  

As will be discussed below, scoliosis was noted on the Veteran's June 1973 enlistment examination.  When a preexisting disorder is noted upon entry into service, the veteran cannot bring a claim for service connection for that disorder, but may bring a claim for service-connected aggravation of that disorder.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); see also 38 U.S.C. § 1153; 38 C.F.R. § 3.306.  The RO has not specifically addressed entitlement to service connection for the claimed low back disability on the basis of aggravation of the preexisting scoliosis noted at entry into service, nor does the December 2007 SOC or November 2012 SSOC include citation to 38 C.F.R. § 3.306, the pertinent regulation regarding service connection based on aggravation.  Nevertheless, it is not prejudicial to the Veteran for the Board to proceed with adjudication of this claim because, as will be discussed below, the claim is being denied as there is no current low back disability, which would preclude a grant of service connection on any basis.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records and VA and private treatment records have been obtained and associated with the claims file/e-folder.  The Veteran was also provided with a VA examination in July 2007 to evaluate his claimed low back disability.  While the VA examiner did not provide an etiological opinion regarding the claimed disability, the examination report indicates that the Veteran did not have a current back disability.  Therefore, remand for an etiological opinion is not necessary.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (where competent and persuasive medical evidence does not establish a current disability upon which to predicate a grant of service connection, there can be no valid claim for service connection).  The Veteran was afforded VA examinations in July 2007 and April 2012 to evaluate his claimed left foot disability.  The April 2012 VA examiner reviewed the claims file, examined the Veteran, and provided an etiological opinion regarding his claimed left foot disorder, supported by a rationale.  The Veteran also underwent VA examinations in January and July 2007 and April 2012 to evaluate his sinusitis and GERD.  These VA examination reports are adequate to evaluate the severity of these service-connected disabilities.  Thus, the examination reports are adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The case was remanded in October 2011 in order to provide the Veteran current VA examinations to evaluate the severity of his service-connected sinusitis and GERD; to obtain a clarifying opinion from the VA examiner who evaluated the Veteran's left foot in July 2007; and to ascertain whether the Veteran had received any pertinent VA or non-VA treatment which was not of record, including any VA treatment dated after December 2007 and any additional records from Dr. S. and Dr. E.  The Board indicated that, if evidence of a current back disability was added to the claims file on remand, another VA examination to evaluate this claimed disability might be warranted.  

In April 2012, the Veteran was afforded VA examinations to evaluate the current severity of his service-connected sinusitis and GERD.  As indicated above, these VA examination reports are responsive to the pertinent rating criteria and are adequate to evaluate the severity of these disabilities.  The Veteran was also afforded a new VA examination to evaluate his claimed left foot disability.  This examination report includes a medical opinion addressing the etiology of this claimed disability, is responsive to the questions posed in the October 2011 remand, and includes a basis for the examiner's opinion.  While the Veteran was not afforded a new VA examination to evaluate his claimed low back disability, as will be discussed below, the evidence does not reflect that he has a current low back disability.  After the October 2011 remand, VA treatment records dated from December 2007 to August 2012 were associated with the e-folder.  The Veteran returned releases to allow VA to obtain treatment records from Dr. S. and Dr. E.  Records from both of these physicians were requested by the Appeals Management Center (AMC) and have been associated with the claims file.  

In light of the above, there was substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

In a December 2011 statement, the Veteran reported that he received evaluations for sinusitis and GERD at the Syracuse VA Medical Center (VAMC) on July 2, 2008.  Treatment records from this facility, dated from December 2007 to August 2012 have been associated with the e-folder, but do not include evaluations for these disabilities on this date.  However, there is no indication that the VA treatment records are incomplete and they do include the report of a CT scan of the liver obtained on July 2, 2008 and an addendum discussing the results of that test.  The treatment records and VA examination reports of record adequately describe the severity of the Veteran's service-connected sinusitis and GERD during the pendency of the appeal.  In light of the above, remand to attempt to obtain a record of reported treatment dated on a single date in July 2008 is not warranted.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands that would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant are to be avoided).

An August 2012 VA treatment record reports that the Veteran followed with a private primary care physician in Syracuse, where he had recently been seen for abdominal discomfort and was diagnosed with diverticulitis.  He also indicated that he had been treated for hernias.  The Veteran was specifically advised via a November 2011 letter to complete and return a VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs (VA), if he wanted VA to obtain any private medical treatment pertinent to his claims.  The Veteran has not returned a release to allow VA to obtain private treatment records dated around August 2012.  VA is only obligated to obtain records that are adequately identified and for which necessary releases have been received.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Moreover, the August 2012 treatment record suggests that these additional private records pertain to treatment for diverticulitis and hernias and, therefore, are not pertinent to the issues on appeal.  Remand to attempt to obtain additional private treatment records would, therefore, impose unnecessary additional burdens on adjudication resources, with no benefit flowing to the Veteran, and is, thus, unnecessary.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  

The Veteran has not identified any additional, relevant evidence that has not been requested or obtained.  As a result of the development that has been undertaken, there is no reasonable possibility that further assistance will aid in substantiating his claims.

Analysis - Service Connection

Service connection may be established for disability resulting from personal injury or disease contracted in line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A three-element test must be satisfied in order to establish entitlement to service connection. Specifically, the evidence must show (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the "nexus" requirement). Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013) (citing Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).  

Under 38 C.F.R. § 3.303(b), claims for certain chronic diseases-namely those listed in 38 C.F.R. § 3.309(a)-benefit from a somewhat more relaxed evidentiary standard. See Walker, 708 F.3d at 1339 (holding that "[t]he clear purpose of the regulation is to relax the requirements of § 3.303(a) for establishing service connection for certain chronic diseases.").  When a chronic disease is established during active service, then subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  In order to establish the existence of a chronic disease in service, the evidence must show a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Id.  Thus, the mere manifestation during service of potentially relevant symptoms (such as joint pain or abnormal heart action in claims for arthritis or heart disease, for example) does not establish a chronic disease at that time unless the identity of the disease is established and its chronicity may not be legitimately questioned.  Id.  If chronicity in service is not established, then a showing of continuity of symptoms after discharge is required to support the claim.  Id. 

Not all diseases that may be considered "chronic" from a medical standpoint qualify for the relaxed evidentiary standard under section 3.303(b).  Rather, the Federal Circuit held that this subsection only applies to the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  Walker, 708 F.3d at 1338.  Thus, if the claimant does not have one of the chronic diseases enumerated in section 3.309(a), then the more relaxed continuity-of-symptomatology standard does not apply, and the "nexus" requirement of the three-element test must be met. Id. at 1338-39.  

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of the inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  Layno v. Brown, 6 Vet. App. 465 (1994).  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis, or; (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service-connected mental disorder and drowning which caused Veteran's death).

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Gober, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996). 

Considering the pertinent evidence of record in light of the law, the Board finds that the preponderance of the evidence is against the claims for service connection for a low back disability and a left foot disability and service connection for these claimed disabilities is not warranted. 

Low Back Disability

Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. §§ 1110, 1131.  Thus, where, as here, competent and persuasive medical evidence does not establish a current disability upon which to predicate a grant of service connection, there can be no valid claim for service connection.  See Brammer, 3 Vet. App. at 225.  In this case, the claim for service connection for a low back disability must be denied, because the first essential criterion for a grant of service connection, evidence of a current disability upon which to predicate a grant of service connection, has not been met.

On VA examination in July 2007, the Veteran described an intermittent backache during service and reported that he currently experienced an intermittent low back ache which had not changed over time.  On examination, the spine appeared normal and there was no pain or tenderness on palpation of the paraspinal musculature.  There was no evidence of paralumbar muscle spasm nor was there pain or tenderness on palpation of the sacroiliac joints.  Flexion of the thoracolumbar spine was from 0 to 75 degrees and, although he complained of a pulling sensation at the end of range of motion testing, he did not complain of pain on motion.  X-ray of the lumbosacral spine revealed the soft tissue and osseous structures to be normal.  There was a very mild dextroscoliosis of the upper lumbar spine, which the radiologist opined probably reflected muscle spasm.  The disc spaces, vertebral bodies, posterior elements, and sacroiliac joints were normal.  The radiologist's impression was negative lumbosacral spine and sacroiliac joints.  The VA examiner's diagnosis was normal thoracolumbar spine examination.  

The Board has carefully considered that clinical evaluation of the spine on enlistment examination in June 1973 revealed scoliosis.  "[I]f a preexisting disorder is noted upon entry into service, the veteran cannot bring a claim for service connection for that disorder, but the veteran may bring a claim for service-connected aggravation of that disorder." Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); see also 38 U.S.C. § 1153; 38 C.F.R. § 3.306.  In such claims, the Veteran has the burden of showing that there was an increase in disability during service to establish the presumption of aggravation.  See Wagner; Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If the claimant meets his burden of demonstrating an increase in service, the disability is presumed to have been aggravated in service, and the burden is on the Secretary to rebut that presumption.  Horn v. Shinseki, 25 Vet.App. 231, 234 (2012); 38 U.S.C. § 1153; 38 C.F.R. § 3.306.  To rebut that presumption, the Secretary must show, by clear and unmistakable evidence, that the worsening of the condition was due to the natural progress of the disease.  Horn, 25 Vet.App. at 235 n. 6; 38 U.S.C. § 1153.

As scoliosis was diagnosed on the Veteran's enlistment examination, that condition was "noted" upon entry into service, although apparently not symptomatic at the time in light of the Veteran's denial of having or ever having had recurrent back pain in his June 1973 Report of Medical History.  Consequently, to the extent the Veteran seeks compensation for disability resulting from his scoliosis, the burden is on him to demonstrate an increase in disability during service, which would serve to establish the presumption of aggravation.  See Wagner; Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994); Horn, 25 Vet.App. at 235 n. 6.

However, there is no competent and persuasive evidence to support the conclusion that the scoliosis noted on the June 1973 enlistment examination was aggravated by service.  Rather, in his October 1980 Report of Medical History, the Veteran denied having or ever having had recurrent back pain.  On examination, clinical evaluation of the spine was normal.  Examination of the musculoskeletal system in December 1985 was normal and clinical evaluation of the spine was again normal on examination in July 1986.  In October 1990, the Veteran complained of back pain, specifically, an aching sensation to the lower back for the past few months.  He reported that this aching would come and go with no definite activity aggravating his problem.  Examination revealed mild tenderness of muscles in the region of L2 and L3 without deformity or paraspinal tenderness.  X-ray was negative.  The impression was mechanical back pain.  However, in his September 1991 Report of Medical History the Veteran denied recurrent back pain and clinical evaluation of the spine was normal.  In his January 1995 Report of Medical History at retirement the Veteran again denied recurrent back pain and clinical evaluation of the spine was again normal.  

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  The only mention of scoliosis of record other than the June 1973 diagnosis on enlistment examination is made in the report of the lumbosacral spine X-ray obtained in conjunction with the Veteran's July 2007 VA examination.  Although the Veteran complained of back pain during service, as documented in 1990, the clinician made no mention of scoliosis at that time; rather, he indicated that X-ray was negative.  The Veteran later specifically denied recurrent back pain in September 1991 and January 1995 and clinical evaluation of the spine on each of those dates was normal.  Accordingly, the evidence does not show that the pre-existing scoliosis noted on enlistment examination in June 1973 increased in severity during service and in-service aggravation cannot be conceded.  

Regardless, even if the evidence did demonstrate in-service aggravation of the scoliosis noted on enlistment examination, there is no competent and probative evidence of a low back disability proximate to the filing of the Veteran's August 2006 claim for service connection as required to satisfy the requirement of a current disability.  While the July 2007 X-ray report notes that the Veteran had a very mild dextroscoliosis of the upper lumbar spine, the radiologist opined that this probably reflected a muscle spasm and his impression was that X-ray of the lumbosacral spine and sacroiliac joints was negative.  Significantly, the July 2007 VA examiner, who reviewed the claims file, including the Veteran's service treatment records and the July 2007 X-ray, determined that thoracolumbar spine examination was normal.  The impression of the radiologist and the VA examiner's conclusion that the thoracolumbar spine examination was normal are highly probative of whether the Veteran has a current low back disability, to include scoliosis.  Accordingly, the July 2007 radiological finding of very mild dextroscoliosis of the upper lumbar spine does not satisfy the criteria for a current low back disability.  

The Board has considered the Veteran's reports of low back pain during and since service as, in a June 2007 statement, the Veteran reported that the occasional aching pain in his lower back had continued since service and would come and go depending on activity/inactivity.  VA treatment records dated from August 2007 to August 2012 reflect complaints regarding and findings of low back pain.  The Veteran is competent to describe symptoms such as pain.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  However, a symptom, such as pain, or the muscle spasm noted on the July 2007 X-ray, without a diagnosed or identifiable underlying disorder on, does not constitute a disability for which service connection can be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), vacated in part and remanded on other grounds sub. nom. Sanchez-Benitez v. Principi, 239 F. 3d 1356 (Fed. Cir. 2001); see Evans v. West, 12 Vet. App. 22 (1998).  In this case, no underlying low back disability has been identified; rather, the radiologist who reviewed the July 2007 X-ray determined that it was negative and the July 2007 VA examiner, who reviewed the claims file, examined the Veteran, and reviewed the July 2007 X-ray, determined that examination of the thoracolumbar spine was normal.  

The Board has also considered that a July 2006 private treatment record includes a diagnosis of osteoarthritis; however, this was made in conjunction with a diagnosis of shoulder sprain, and the record does not indicate that the physician was diagnosing osteoarthritis of the back.  Significantly, X-rays of the lumbar spine dated in October 1990 and July 2007 were negative.  

A successful service connection claim requires evidence of a current disability at the time of claim.  See Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the requirement of the existence of a current disability is satisfied when a veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim).  

Given that there is no competent evidence of a current low back disability at any time proximate to the filing of the Veteran's August 2006 claim for service connection, or during the pendency of his claim, the Board must conclude that service connection for a low back disability is not warranted.  

For all the foregoing reasons, the claim for service connection for a low back disability is denied.  In arriving at this decision, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Left Foot Disability

As an initial matter, in his August 2006 claim, the Veteran indicated that he was seeking service connection for bilateral pes planus and a left foot condition.  The claim for service connection for bilateral pes planus was denied in the March 2007 rating decision and was not appealed.  Accordingly, although the Veteran's June 1973 enlistment examination reflects that he had pes planus, the question of entitlement to service connection for pes planus is not presently for consideration as part of the claim for service connection for a left foot disability.  Rather, in his present appeal, the Veteran has asserted that he has a left foot plantar fibromatosis related to service.  

The July 2007 VA examination report reflects a diagnosis of a lesion in the medial arch of the left foot and the April 2012 VA examiner indicated that the Veteran had a nodule in the plantar fascia of the left foot, diagnosed as plantar fibromatosis of the left arch by a podiatrist in 2004.  Thus, the first element of the service connection claim, a current disability, is satisfied.  Hickson, 12 Vet. App. at 253.  

Service treatment records also document complaints regarding and treatment for the left foot.  In May 1974, the Veteran complained of a sore left foot for two days.  In April 1989, he reported twisting his left ankle and foot while coming down a flight of stairs.  He complained of pain in his left forefoot.  Examination of the left foot and ankle was essentially normal and the assessment was left foot sprain.  X-ray of the left foot was normal.  In a December 2011 statement, the Veteran reported that his participated in repetitive impact activities during the course of his 22 years of service, such as physical fitness training, which resulted in trauma to his left foot which was not reported to medical personnel.  The Veteran is competent to report in-service injury from repetitive impact activities.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1991).  Although, during the July 2007 VA examination, the Veteran denied recalling any specific injury to his foot in the area of a lump on the medial arch of his left foot, the Board accepts the Veteran's assertions of trauma resulting from impact activities as credible and consistent with the circumstances of his service.  See 38 U.S.C.A. § 1154(a).  However, the claim for service connection is being denied as the preponderance of the evidence is against a finding of a nexus between the Veteran's current left foot disability and service.  

The Veteran has not specifically asserted, nor does the record otherwise suggest, a continuity of symptomatology of left foot problems since service.  Rather, in his September 1991 Report of Medical History the Veteran denied foot trouble and clinical evaluation of the feet was normal.  In his January 1995 Report of Medical History at retirement the Veteran again denied foot trouble and clinical evaluation of the feet on retirement examination was again normal.  In March 2000, the Veteran was evaluated for recurrent sinusitis.  He reported that he was otherwise healthy and a complete review of systems failed to elicit any other medical problems.  Regardless, service connection for a plantar fibromatosis based on chronicity or continuity of symptomatology is not for consideration, as it is not a chronic disease listed in 38 C.F.R. § 3.309(a).  See Walker, 708 F.3d at 1338.  Service connection on a direct basis, then, must be established by evidence of a nexus.

On VA examination in July 2007, the Veteran described calluses on his feet at discharge from service and reported that, when the calluses subsided, he became aware of a lump on the medial arch of his left foot.  He denied recalling any specific injury to his foot in this area.  The diagnosis was lesion in the medial arch of the left foot.  The examiner opined that it was not as likely as not that the foot condition was related to the Veteran's military service as the service treatment records did not document a soft tissue lesion on the medial arch of the left foot.  Because the July 2007 VA examiner did not address the in-service complaints regarding the left foot in May 1974 and April 1989, the Board remanded this claim to obtain a new medical opinion.  

On VA examination in April 2012, the examiner reported that the Veteran had been diagnosed with a left foot sprain in 1989 and plantar fibromatosis in 2004.  Examination revealed a nodule in the plantar fascia of the left foot, diagnosed as plantar fibromatosis of the left arch by a podiatrist in 2004.  The examiner opined that it was less likely than not that the Veteran had a left foot disability related to military service.  She explained that plantar fibromatosis of a limited area of the left foot was not recorded until the 2000s, years after military service, and had not been reported during military service.  She added that flat feet and/or a remote foot sprain/pain, as described in the service treatment records, were not causes of the focal plantar fibromatosis of the left foot as described in the Veteran's records.  She concluded that the Veteran's left foot plantar fibromatosis as reported in 2004 was not caused or aggravated by his military service based on the long time gap with many intervening years since service and the fact that his foot issues of sprain, pain, and flat feet, as reported in service, were not known causes or aggravating factors of the localized plantar fibromatosis as described in 2004.  

The April 2012 opinion is highly probative regarding the nexus question.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)); see also Guerrieri v. Brown, 4 Vet. App. 467, 470- 71 (1993) (the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion he reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board).  The examiner formed her opinion after interview with and examination of the Veteran as well as review of the claims file.  Her opinion was also supported by a rationale.  

The Board has considered that the examiner's opinion was based on a finding that the left foot plantar fibromatosis was not recorded until years after service and had not been reported during service.  Where a Veteran has provided lay testimony of an in-service injury, unless the Board finds that the testimony is not credible, an examiner may not ignore that lay evidence and base his or her opinion that there is no relationship to service on the absence of in-service corroborating medical records.  Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007); see also Buchanan, 451 F.3d at 1336 (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible).  

In his April 2014 Informal Hearing Presentation (IHP), the Veteran's representative wrote that the Veteran asserted that his left foot condition began during service and he had been treated for this on active duty.  However, to the extent that the Veteran was asserting, via his representative, that he experienced a left foot plantar fibromatosis during service, the Board finds such assertion not to be credible.  In his January 1995 Report of Medical History the Veteran denied having or ever having foot trouble and clinical evaluation of the feet was normal.  

These medical records are highly probative both as to the Veteran's subjective reports and their resulting objective findings.  They were generated with a view towards ascertaining the Veteran's then-state of physical fitness and are akin to statements of diagnosis or treatment.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision); see also LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rationale that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care); see also Curry v. Brown, 7 Vet. App. 59, 68 (1994) (holding that contemporaneous evidence has greater probative value than subsequently reported history).  Moreover, during the July 2007 VA examination, the Veteran indicated that he became aware of the lump on the arch of his left foot after calluses which he had on discharge from service subsided, indicating that he was not aware of the nodule on the arch of his foot until after separation from service.  During that examination, the Veteran also denied recalling any specific injury to his foot in the area of a lump on the medial arch of his left foot.  

While the service treatment records do document complaints regarding and treatment for left foot pain and a left foot sprain during service, in light of the inconsistencies in the reported presence of a left foot plantar fibromatosis during service, the Board finds that, to the extent the April 2014 IHP was intended to assert that the left foot plantar fibromatosis was present during service, such report is not credible.  See Madden, 125 F.3d at 1481 (finding Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza, 7 Vet. App. at 512 (upholding Board's finding that a Veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).  Therefore, to the extent that the VA examiner's opinion was based on the absence of a left foot plantar fibromatosis during service, the opinion is adequate.  Significantly, the April 2012 VA examiner specifically considered and addressed the in-service findings of flat feet and a foot sprain and pain, but indicated that these were not causes of the Veteran's focal plantar fibromatosis of the left foot.  

The Board notes that the April 2012 VA examiner did not specifically address the Veteran's December 2011 report of in-service trauma to his left foot as a result of repetitive impact activities; however, there is no requirement that a medical examiner comment on every favorable piece of evidence in a claims file.  Monzingo v. Shinseki, 26 Vet. App. 97, 105 (2012); see Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012) (noting that the law imposes no reasons-or-bases requirement on examiners).  Examination reports are adequate when they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion.  Monzingo, 26 Vet. App. at 105.  Thus, the examiner's failure to specifically discuss the Veteran's December 2011 assertion of in-service trauma to the left foot as a result of repetitive impact activities does not render her opinion inadequate.  

As regards the VA examiner's statement that the left foot plantar fibromatosis was not recorded until the 2000s, this is consistent with the March 2000 treatment record noting that the Veteran's complete review of systems failed to elicit any medical problems other than recurrent sinusitis and he reported that he was otherwise healthy.  The first mention of the left foot disability in the post-service treatment records is a June 2002 record noting a 1 cm. hard nodule was noted on the sole of the left foot with an assessment of foot pain.  For all the foregoing reasons, the Board finds the April 2012 opinion to be adequate.  See Monzingo, supra.    

Thus, the only competent, probative (persuasive) opinion on the question of whether the Veteran's current left foot disability is related to service weighs against the claim for service connection.  The Veteran has not presented or identified any existing, contrary medical opinion that, in fact, supports the claim for service connection.

In addition to the medical evidence, the Board has considered the Veteran's contention that he has a current left foot disability related to service.  Although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions, such as concerning a form of cancer.  See also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (discussing this axiom in a claim for rheumatic fever); Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (concluding that a Veteran's lay belief that his schizophrenia had aggravated his diabetes and hypertension was not of sufficient weight to trigger VA's duty to seek a medical opinion on the issue).

The Veteran does not have or claim to have any specialized knowledge in the field of medicine.  The Board therefore finds that the etiology of his current left foot disability is beyond his competence.  Moreover, the question of etiology of this condition is complex in nature.   Therefore, to the extent he has asserted that he has a left foot disability related to service, the Board finds such assertions to be of little probative value, especially in relation to the April 2012 VA examiner's opinion, as the Veteran is not competent to opine on this complex medical question.  His contentions regarding etiology of his current left foot disability are outweighed by the medical evidence of record, specifically the opinion of the April 2012 VA examiner.

For all the foregoing reasons, the claim for service connection for left foot disability is denied.  In arriving at this decision, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Analysis - Higher Initial Ratings

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which assigns ratings based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Consideration must be given to increased evaluations under other potentially applicable Diagnostic Codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making disability evaluations.  38 C.F.R. § 4.1.  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).   Where the question for consideration is entitlement to a higher initial rating since the grant of service connection, evaluation of the medical evidence since the grant of service connection to consider the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

Sinusitis

In the March 2007 rating decision, the RO granted service connection and assigned an initial 10 percent rating for sinusitis effective August 29, 2006, pursuant to Diagnostic Code 6513.  

The General Rating Formula for sinusitis provides a noncompensable (0 percent) rating for sinusitis that is detected by X-ray only.  A 10 percent rating is assigned for one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent rating is assigned for three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 50 percent rating is assigned following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  38 C.F.R. § 4.97, Diagnostic Code 6513.  A Note to the General Rating Formula for Sinusitis provides that an incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician. 38 C.F.R. § 4.97.

Considering the pertinent evidence of record in light of the law, the Board finds that an initial rating in excess of 10 percent is not warranted.  

The Veteran's sinusitis has been manifested by complaints of nasal drainage, nasal congestion, an itchy and runny nose, sneezing, itchy, red, and watery eyes, an occasional sore throat, sinus pain, and headaches.  In this regard, in August 2006, the Veteran's private physician reported that he had a history of chronic nasal drainage and sinusitis.  On VA examination in January 2007, the Veteran reported treating his sinus condition with two sprays of Flonase, twice daily, which usually relieved his nasal stuffiness, although he sometimes had to use the spray a second time to get relief.  In a June 2007 statement, the Veteran described nasal congestion, an itchy and runny nose and sneezing of varying degrees nearly daily, and reported being awakened once or twice a week with an itch, usually in his left nostril, which required immediate treatment with Flonase.  He stated that this medication usually relieved his symptoms within an hour or so, but two or three times a month, the symptoms continued for much longer and also included itchy and watery eyes, sinus pain, and an inability to perform routine functions.  

On VA examination in July 2007, the Veteran complained of constant morning nasal drainage and described increased symptoms three to four times a week, with excessive nasal drainage, itchy, red, watery eyes, and constant sneezing lasting for a couple of hours.  He added that, once or twice a month, his symptoms were so problematic that he was unable to go out in public or function in a business meeting.  The Veteran stated that he occasionally had a sore throat.  In a December 2011 statement, the Veteran reported that his disability evaluation for sinusitis should include allergic rhinitis.  He stated that he experienced a "tingling" sensation in his nose every morning which indicated that he needed to medicate with nasal spray, which resulted in a burning sensation and a sneezing fit lasting one to two minutes.  He stated that he used his nasal spray twice a day and, three or four times a week, even when timely medicated, he suffered from a runny nose, itchy and watery eyes, sinus pain, and extended sneezing.  He also described associated headaches occurring three to four times per month.  He added that, once or twice a month, his symptoms, especially his runny nose, were so severe that it was uncomfortable or embarrassing to be in public or a formal business meeting.   

Despite his reported complaints, the evidence does not reflect that the Veteran's sinusitis has been manifested by three or more incapacitating episodes per year of sinusitis requiring prolonged antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  Rather, there is no evidence of any incapacitating episodes of sinusitis requiring prolonged antibiotic treatment since the effective date of the grant of service connection and, during the April 2012 VA examination, the Veteran denied being treated with an antibiotic course for sinusitis since around 2004.  The April 2012 VA examiner specifically indicated that the Veteran had not had any incapacitating episodes of sinusitis requiring prolonged antibiotic treatment in the past 12 months.  

The evidence also does not reflect that the Veteran's sinusitis has been manifested by more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  The criteria for a 30 percent rating pursuant to the General Rating Formula for Sinusitis are conjunctive, not disjunctive; thus all criteria must be met.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met).  Purulent is defined as consisting of or containing pus.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (28TH Ed. 1994) at 1391.  

While the Veteran has described nasal drainage and congestion, sinus pain, and headaches, the evidence does not reflect that he experiences more than six non-incapacitating episodes of sinusitis per year characterized by headaches, pain, and purulent discharge or crusting.  

The Veteran indicated during the January 2007 VA examination that he was usually comfortable throughout the day.  He reported in June 2007 that he experienced daily nasal congestion, an itchy and runny nose, and sneezing, and was awakened once or twice a week with an itch, usually in his left nostril, which required immediate treatment with Flonase, and commented that Flonase usually relieved his symptoms within an hour or so, but, two or three times a month, the symptoms continued for much longer and also included itchy and watery eyes, sinus pain, and an inability to perform routine functions.  However, such reports are not consistent with more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting as, although the Veteran described sinus pain and a runny nose, he did not report that he experienced headaches as a result of his sinusitis or that he experienced purulent discharge or crusting.  Similarly, despite reporting during the July 2007 VA examination that, once or twice a month, his symptoms of sinusitis were so problematic that he was unable to go out in public or function in a business meeting, he did not describe headaches or purulent discharge or crusting during that examination, nor was such noted on examination.  Rather, the examiner indicated that there was no sign of ongoing sinus infection, but that there was a mild nasal voice and mild nasal congestion.  During VA treatment in June 2008, the Veteran complained of chronic sinus disease with constant, bountiful clear nasal drainage.  During VA treatment in November 2009, the Veteran described chronic rhinitis with significant clear drainage and post-nasal drip and denied headaches.  

In a December 2011 statement, the Veteran stated that, three or four times a week, even when timely medicated with nasal spray, he suffered from a runny nose, itchy and watery eyes, sinus pain, and extended sneezing.  He also described associated headaches occurring three to four times per month.  He added that, once or twice a month, his symptoms, especially his runny nose, were so severe that it was uncomfortable or embarrassing to be in public or a formal business meeting.  The Veteran is competent to describe symptoms which are capable of his lay observation, such as a runny nose, sinus pain, and headaches.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  

However, in April 2012, the VA examiner, who reviewed the claims file, indicated that the Veteran had not had any non-incapacitating episodes of sinusitis characterized by headaches, pain and purulent discharge or crusting in the past 12 months.  That VA examiner was specifically instructed to check all of the Veteran's findings, signs, and symptoms attributable to his sinusitis.  She checked only "other" and noted that he had postnasal drip and nasal drainage.  Although listed as potential findings, signs, or symptoms, the examiner did not mark that the Veteran had episodes of sinusitis, near constant sinusitis, headaches, pain and tenderness of the affected sinus, or purulent discharge and crusting.  The examiner described the Veteran's sinusitis as "well controlled" on routine medication.  During VA treatment two days after the April 2012 VA examination, the Veteran denied a headache on review of systems.  More recently, during VA treatment in August 2012, the Veteran denied significant rhinorrhea or congestion.  

While the Veteran is credible in his reports of the symptoms he experiences, in determining the actual degree of disability, the medical evidence prepared by a skilled neutral professional is more probative evidence.  Thus, despite the Veteran's December 2011 report that he experienced a runny nose and sinus pain, with associated headaches occurring three or four times per month, the April 2012 VA examiner's finding that the Veteran's service-connected sinusitis had not been manifested by any non-incapacitating episodes of sinusitis characterized by headaches, pain and purulent discharge or crusting in the past 12 months is more probative of the degree of impairment attributable to this disability.  

For all the foregoing reasons, an initial rating in excess of 10 percent is not warranted.  38 C.F.R. § 4.97, Diagnostic Code 6513.  Additionally, the Board does not find that any other diagnostic code evaluating diseases of the nose and throat would be more appropriate for rating the Veteran's service-connected sinusitis.  

GERD

In the March 2007 rating decision, the RO granted service connection and assigned an initial noncompensable (0 percent) rating for GERD effective August 29, 2006.  
In the December 2007 rating decision, the RO granted an initial 10 percent rating for GERD.  

The Veteran's GERD is rated as 10 percent disabling under 38 C.F.R. § 4.114, Diagnostic Code 7346.  Under Diagnostic Code 7346 a 60 percent evaluation is warranted for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  A 30 percent evaluation is warranted for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health. A 10 percent evaluation is warranted for two or more of the symptoms for the 30 percent evaluation of less severity. 38 C.F.R. § 4.114, Diagnostic Code 7346.  

Considering the pertinent evidence of record in light of the law, the Board finds that an initial rating in excess of 10 percent is not warranted.  

The Veteran has described indigestion, reflux, heartburn, and regurgitation as a result of his service-connected GERD.  In August 2006, the Veteran's private physician reported that he had a history of chronic reflux.  On VA examination in January 2007, the Veteran reported that everything he ate gave him indigestion.  He described occasional reflux, occurring about three times a year.  In a June 2007 statement, the Veteran reported that he suffered from daily reflux with heartburn once or twice a week and regurgitation of stomach acid two to three times a month, nearly always at night, which wakened him from sleep.  On VA examination in July 2007, the Veteran reported that any type of food could cause him to have indigestion.  He described waking up with reflux two to three times a month which would cause him to gag and choke.  An August 2007 VA treatment record includes an assessment of indigestion and notes that the Veteran experienced daily reflux.  Despite this August 2007 note documenting daily reflux, there is no evidence that the Veteran's GERD symptoms result in persistently recurrent epigastric distress with dysphagia or that his symptoms are accompanied by substernal arm or shoulder pain.  

Rather, the April 2012 VA examiner was specifically instructed to mark all the signs and symptoms due to any of the Veteran's esophageal conditions, including GERD, but she did not mark persistently recurrent epigastric distress, dysphagia, substernal arm or shoulder pain, regurgitation, anemia, weight loss, nausea, vomiting, hematemesis, or melena.  Instead, she indicated that the Veteran experienced infrequent episodes of epigastric distress, pyrosis (heartburn), reflux, sleep disturbance caused by esophageal reflux occurring four or more times a year and lasting on average for less than a day.  

The Veteran's GERD has also not been productive of considerable impairment of health.  Rather, the January 2007 VA examiner indicated that the Veteran experienced indigestion with occasional reflux well-controlled with Gaviscon.  The Veteran reported in June 2007 that he could normally control his indigestion or reflux once it began with Extra-Strength Gaviscon tablets.  During the July 2007 VA examination, the Veteran reported taking eight to ten Extra-Strength Gaviscon daily, which provided moderate relief of his GERD symptoms.  During VA treatment in September 2007, the Veteran described an improvement in his GERD symptoms since starting omeprazole a month earlier.  An August 2008 VA endoscopy report indicates that the Veteran had a 20 year history of uncomplicated acid reflux symptoms which were well-controlled with omeprazole.  An August 2008 VA treatment record reports that the Veteran had no complaints regarding his general health.  In a December 2011 statement, the Veteran reported that omeprazole provided "effective day-to-day relief" from his reflux, although he still had to take three to six Extra-Strength Gaviscon for his heartburn two to three times a month.  November 2011 and April 2012 VA treatment records report that the Veteran presented for routine follow-up and indicated that he felt well with no complaints.  

On VA examination in April 2012, the Veteran reported that his GERD had been made "significantly better" after he was prescribed proton-pump inhibitor medication.  The April 2012 VA examiner commented that the Veteran's hiatal hernia/GERD was reported in his medical records as "well controlled on med" documenting no significant limitations in his daily life or employment other than the need to take medication regularly.  During VA treatment in August 2012, the Veteran reported that he had been doing well in the last year.  Additionally, the Veteran denied weight gain or loss during VA treatment in August and September 2007 and June 2008 and denied nausea and vomiting on review of systems during VA treatment in June 2008, November 2009, October 2010, November 2011, and April 2012.  He denied significant weight change during VA treatment in August 2012.  In light of the above, the Board finds that the Veteran has not experienced considerable impairment of health as a result of his service-connected GERD since the effective date of the grant of service connection.  

The Board finds the Veteran to be credible in his reports of the symptoms he experiences.  However, the evidence does not reflect that his service-connected GERD has been manifested by persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  For all the foregoing reasons, an initial rating in excess of 10 percent pursuant to Diagnostic Code 7346 is not warranted.  38 C.F.R. § 4.114, Diagnostic Code 7346.  Additionally, the Board does not find that any other digestive system diagnostic code would be more appropriate for rating the Veteran's service-connected GERD.  

Both Disabilities

The above determinations are based upon consideration of pertinent provisions of VA's rating schedule. 

The Veteran's sinusitis and GERD have not been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extraschedular basis at any point since the effective date of the grants of service connection.  See 38 C.F.R. § 3.321.  In Thun v. Peake, 22 Vet. App. 211 (2008), the Court articulated a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation is found inadequate because it does not contemplate the claimant's level of disability and symptomatology, the Board must determine whether the claimant's disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The Veteran's GERD has been manifested by complaints of reflux, indigestion, heartburn, regurgitation which wakened him from sleep and reflux which sometimes wakened him from sleep and reportedly caused him to gag and choke (as reported during the July 2007 VA examination).  These symptoms are contemplated in the rating schedule, as they would be encompassed in epigastric distress.  The Veteran's sinusitis has been manifested by complaints of nasal drainage, nasal congestion, an itchy and runny nose, sneezing, itchy, red, and watery eyes, and an occasional sore throat, sinus pain, and headaches.  Some of these symptoms, including an itchy nose, itchy red and watery eyes, and a sore throat, are not specifically considered in the pertinent rating criteria for evaluating sinusitis.  Thus, the rating criteria do not adequately contemplate the Veteran's symptomatology regarding this disability.  

Extraschedular referral is not warranted for any of the disabilities on appeal, however, because step two of the Thun analysis is not satisfied.  Neither of the disabilities at issue in this case: sinusitis or GERD, present an exceptional disability picture with related factors such as marked interference with employment or frequent hospitalization.  38 C.F.R. § 3.321(b)(1).  The Veteran has not been hospitalized for either of these conditions since the effective date of the grants of service connection.   The Veteran reported during his January 2007 VA examinations to evaluate his sinusitis and GERD that he worked full-time and had not lost any time from work in the past year.  

In May 2007, the Veteran's employer wrote that the Veteran had worked full-time for him from October 1997 to December 2004 and had rejoined the company in a part-time seasonal status in May 2006 after he had semi-retired.  He reported that, in all of his time with the company, the Veteran had never taken any sick time.  He stated that he had occasionally suffered from sinus problems at work which left him less than fully effective, but he always continued to work as best as his circumstances would permit.  In a June 2007 statement, the Veteran stated that he considered his attendance at work to be a personal requirement, which is why he had never missed a day of work due to any illness or injury, despite the fact that the effects of his sinusitis had, at times, been debilitating.  In such instances, he reported rescheduling meetings and closing his office door until his symptoms subsided.  During the July 2007 VA examination to evaluate his sinusitis, the Veteran reported that, during the periods of increased symptoms, he managed to go to work and would stay in his office and complete paperwork.  In April 2012, the VA examiner commented that the Veteran's sinusitis and esophageal conditions did not impact his ability to work.  Accordingly, marked interference with employment has not been shown.  As the second step of the Thun analysis is not met, referral for consideration of extraschedular rating is not warranted.

The Board has considered the benefit-of-the-doubt doctrine; however, for the foregoing reasons, the Board finds that the preponderance of the evidence is against assignment of initial ratings in excess of 10 percent for the service-connected sinusitis or GERD.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a low back disability is denied.
      
Service connection for a left foot disability is denied. 

An initial rating in excess of 10 percent for sinusitis is denied.  

An initial rating in excess of 10 percent for GERD is denied.  



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


